DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per independent claim 1, 6, and 12, Applicant is claiming “target vehicle” but does not define what or how this target vehicle is selected or when does a vehicle is considered to be a “target”. The language is vague and unclear and make it difficult for one having ordinary skill in the art to understand the invention as a whole.
Dependent claims does not overcome the deficiencies of the independent claim as a whole. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim s 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lao et al. Pub. No. US 20130100286 A1 in view of Kai-Tai Song Dynamic Calibration of Pan–Tilt–Zoom Cameras for Traffic Monitoring 2006 (Refer to as Song).
Regarding Claim 1, Lao teaches a method for monitoring an image acquisition device (Fig. 1 and 2 and Para 19, an intersection 102 monitored by a traffic monitoring system 104), comprising: 
determining a stop position (Para 57, detecting lines parallel to the roadway 116, the line extraction block 216 can also identify the stop line 126. The stop line 126 defines a boundary of the intersection 102, and consequently provides a basis for 
determining a marking line in the first video image according to the stop positions of then respective target vehicles (Fig. 1 and Para 57, detecting lines parallel to the roadway 116 i.e., marking line, the line extraction block 216 can also identify the stop line 126 i.e., stop position of then respective vehicles. The stop line 126 defines a boundary of the intersection 102, and consequently provides a basis for determining whether a vehicle has entered the intersection 102).
Lao does not specifically teaches
determining a deviation amount of the marking line in the first video image from a reference marking line, and 
determining that the image acquisition device has deviated in a case that the deviation amount reaches a predetermined condition.

determining a deviation amount of the marking line in the first video image from a reference marking line (Sec IV B Col II Experiment with actual imagery Line 6, For traffic monitoring, the camera was installed at a height of 7.03 m, and the width between parallel lane markings is 3.52 m. In the experiments, the background image was first segmented and then used for the lane-marking detection. The vanishing point and the camera parameters, such as focal length, tile angle, and pan angle, were calculated using (7), (9), and (10), accordingly. To validate the estimated parameters, 12 sample features were assigned in a traffic scene for distance measurement, as shown in Fig. 10. The sample distances were measured manually and compared with the estimated distances for evaluation i.e., determining a deviation amount of the marking line in the first video image from a reference marking line. The estimated distances were computed based on the calibrated camera parameters) and 
determining that the image acquisition device has deviated (Page 1098 Col 1 L 1-3, traffic image with different zoom settings (A–D) were captured to demonstrate the robustness to radial distortion, as shown in Fig. 11 i.e., determining that the image acquisition device has deviated) in a case that the deviation amount reaches a predetermined condition (Page 1098 Col 1 L 6- Col 2 L 6, Using the focal length, the pan angles and tilt angles are calculated. The estimated mean and standard deviation of the tilt angle are 27.45◦ and 0.33◦, respectively. The estimated mean and standard deviation of the pan angle 8.01◦ and 0.07◦. These experimental results show that the error rates of absolute mean and standard deviation are within 2.39% and 1.49%. The 
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Lao with the method of Song so as to improve autonomy and efficiency (See Song Para 1098 Col 2 last Paragraph).
Regarding Claim 2, Lao teaches wherein the target vehicle is determined by: identifying each vehicle existed in each static image of the first video image to obtain a travelling trajectory of each vehicle; determining the vehicle that has experienced stopping during travelling, as a first vehicle, according to the travelling trajectory of each vehicle; and determining the first vehicle without any other vehicle ahead within a predetermined range, as the target vehicle (Para 51 and 59).
Regarding Claim 3, Lao teaches wherein the determining the vehicle that has experienced stopping during travelling, as the first vehicle, comprises: obtaining a positional variation amount of each vehicle in each static image; and determining the vehicle with the positional variation amount lower than a threshold, as the first vehicle (Para 93 and 95).
Regarding Claim 4, Lao teaches wherein the determining the marking line in the first video image according to the stop positions of their respective target vehicles comprises; performing a statistical analysis on coordinates of the stop positions of their respective target vehicles; and determining the marking line in the first video image according to a result of the statistical analysis (Para 58 and 95).
Regarding Claim 5, Lao does not specifically teaches adjusting the reference marking line according to the marking line in the first video image, in a case that the deviation amount does not reach the predetermined condition.
However, in the same field of endeavor, Song teaches that most vision-based traffic surveillance methods adopt a virtual window to detect vehicles [22]. If the view of the PTZ camera is changed, then the position and size of the window must be adjusted again manually i.e., adjusting the reference marking line according to the marking line in the first video image, in a case that the deviation amount does not reach the predetermined condition (Page 1099 Col 2 Line 9-14).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Lao with the method of Song so as to increase the accuracy of PTZ camera calibration (See Song (Page 1099 Col 2 Line 15-16)
Regarding Claim 6, it has been rejected for the same reasons as claim 1 and further Lao teaches an apparatus monitoring an image acquisition device (Fig. 3 Unit 300 and Para 79, processor-based traffic monitoring system 300 in accordance with various embodiments. The processor-based system 300 may be used to implement the traffic monitoring system 104), comprising: a processor (Fig. 3 Unit 332, processor) and a memory (Fig. 3 Unit 326, storage) for storing one or more computer programs executable by the processor (Para 79, Software programming in the form of instructions that cause the processor 332 to perform the operations disclosed herein can be stored in a storage device 326).
Regarding Claim 7, it has been rejected for the same reasons as claim 2.
Regarding Claim 8, it has been rejected for the same reasons as claim 3.
Regarding Claim 9, it has been rejected for the same reasons as claim 4.
Regarding Claim 10, it has been rejected for the same reasons as claim 5.
Regarding Claim 11, it has been rejected for the same reasons as claim 1 and further Lao teaches a non-transitory computer-readable storage medium having computer instructions stored therein, wherein the computer instructions, when executed by a computer, cause the computer to perform operations (Fig. 3 and Para 79)
Regarding Claim 12, it has been rejected for the same reasons as claim 2.
Regarding Claim 13, it has been rejected for the same reasons as claim 3.
Regarding Claim 14, it has been rejected for the same reasons as claim 4.
Regarding Claim 15, it has been rejected for the same reasons as claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Two-Dimensional Vehicle Tracking using Video Image Processing -1992
VIDEO PARTITIONING AND VIDEO SEGMENTATION IN CONTENT-BASED VIDEO DATABASES -2001
Fast and Precise Localization at Stop Intersections - 2013
	Real-time Highway Traffic Information Extraction Based on Airborne Video – 2009
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462. The examiner can normally be reached Monday-Friday 7-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647